The opinion of the Court was delivered by
Sterrett', J.
There is no conflict of testimony as to any of the facts or circumstances material to this case. It clearly appears that the Christian name of the payee in the note, as originally written, was erased, and that of her sister interlined by Swartley, the principal obligor, solely for the purpose of correcting a mistake; and thus making the instrument conform to what he and his surety, the plaintiff in .error, undoubtedly intended at the time they executed it. Miss Rebecca Hiltebeitel, one of the sisters, had agreed to lend Swartley five hundred dollars for one year, at five and a half per cent., and accept as security therefor his note, with plaintiff in error as surety. To this arrangement the latter assented, and, intending no doubt to carry it out in good faith by uniting in an obligation to secure the loan, he signed the note in suit and gave it to Swartley to be delivered to the lender on receipt of the money. When the latter was about to deliver the note, it was discovered that the Christian name of the payee should be Rebecca instead of Catharine, and, for the purpose of carrying out the undoubted intention of all parties, he made the alteration upon which the surety bases a purely technical and ungracious defence. If either the rights, duties, or obligations of any of the parties, as they were understood and intended by them, were in any manner changed by the alteration, it would be material, and as to the party affected thereby, and not consenting thereto, the instrument might be avoided; but no such change of relation or interest was effected by the alteration complained of. The plaintiff in error agreed to become surety for the loan, and, in signing the note,'intended to make himself liable as such to the lender.
The verdict and judgment imposes on him that measure of liability and no more. -In Kountz v. Kennedy, 13 P. F. *264Smith, 187, it is said: “If the alterations toe made fraudulently or with an illegal intention, or if the original words cannot be restored certainly, or if any party has become interested in the note or affected by it, or related to it, since the alteration, in such a way that the restoration will do any wrong to this party, in either of these cases we should say, the party must abide by the alteration he made and accept the consequences of it. But, unless one of these reasons exist, we are not aware of any good and sufficient argument for refusing to permit him to restore the instrument to its original form and force.” While the authorities on the subject of the alteration of written instruments are not entirely harmonious, they all appear to agree that an alteration, entirely immaterial, which places no responsibility on the parties to which they were not subject before the change, does not vitiate the instrument, especially if it be nonnegotiable.
In the language of a learned text-writer: “The holder of a note has no right to make an alteration in it to correct a mistake, unless to make the instrument conform to what all the parties to it agreed or intended it should have been. To such an alteration as this, perhaps, the intention of the original parties would be implied by law:” 2 Parsons, Notes and Bills, 270.
In view of the undisputed evidence in this case, there was no error in holding that the alteration did not release the surety, nor was he in any manner prejudiced by the amendment that was allowed by the Court. The several assignments are not sustained.
Judgment affirmed.